DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "operating the heater" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 from which claim 43 depends does not require operating a heater. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 36-37, 39, 41, 42, 45 and 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere (WO 2010/115853A2) in view of Cochran et al. (US 5116216) and Ariyasu (JP 2003176403).  
As to claim 1, Cavaliere is directed to forming a stiffened panel made of a thermoplastic composite material. The process comprises forming thermoplastic parts (e.g. 31, 32, 33 of Figures). The parts are formed by heating thermoplastic preforms to a melting temperature of 
Cavaliere fails to teach cooling the die to a crystallization temperature that is lower than the melting temperature and higher than room temperature within less than one minute and during consolidation controlling the crystallization by molding the parts at the crystallization temperature as required by claim 1. 
Cochran et al. discloses a method for consolidating prepregs. The process comprises stacking piles of PEEK prepeg on a coated polyimide film, a vacuum is applied to the chamber, heat is applied to the chamber to maintain a temperature above the melting point of the resin for PEEK and then a cool-down period is performed to a temperature below the melting point of the resin to solidify and crystallize the resin. Cochran et al. therefore teaches cooling the part down to a temperature that the resin will crystallize. Cochran et al. states maintaining a proper cool down rate to ensure proper crystallization and avoiding formation of amorphous microstructures in the polymers (see col. 5 – col. 6, line 49). The cool down rate is temperature/time; therefore decreasing the amount of time would increase the cool down rate. The cool down rate is a result effective variable since it controls the crystallization and prevents formation of amorphous microstructures within the polymers. 
Ariyasu discloses a thermoplastic part being formed having excellent mechanical strength and desired crystallization (see abstract). The part is heated to a temperature of 280C and then rapidly cooled to 60-120 degrees at a rate of 500 degrees/min that would result in a cooling time of 19.2 – 26 seconds. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Cavaliere to include controlling the cooling of the consolidated part in order to control the crystallization as taught by Cochran et al. One would have been motivated to do so since both are directed to consolidating thermoplastic 
As to claim 2, Cochran teaches crystallization without the formation of amorphous structures. 
As to claim 3 Cavaliere discloses the parts are fiber reinforced (see 0030, 0062 and 0104).
As to claim 4, Cavaliere states the part is formed by hot pressing using die (stamping, see 0111). 
As to claim 36, the consolidating comprises compressing the parts between a die and mandrel (see Fig. 3 of Cochran et al.).
As to claims 37 and 39, the cooling time for the die is a result effective variable and affects the crystallization of the final produce as described above. It would have been obvious to one having ordinary skill in the art to cool to the crystallization temperature between 30 seconds and 1 minute through routine experimentation in order to optimize the cool down rate as taught by Cochran et al. especially since the prior art shows such cooling times as evident by Ariyasu can be used and there is no evidence of criticality in using the claimed time range. 
As to claim 41, Cochran does not state maintain the die at the temperature for multiple hours. However, the time at the crystallization temperature is a result effective variable since it controls the degree of crystallization that occurs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed range through routine experimentation in order to optimize the crystallization of the part and mechanical properties. 
As to claim 42, the die consolidates the parts; connecting them together therefore at least some of the fibers between the parts would melt together. 
As to claim 45, Cavaliere teaches heating to a temperature of 400C (752F) (see 0011).
As to claim 48, the parts can be in form of webs and Cavaliere further states the parts can be shaped via die (see 0111 and 0008).
As to claim 49, the parts can be nested within each other (see Fig. 2d of Cavaliere). 
As to claim 50, Cavaliere states the part can include rib for an aircraft (stiffener for aircraft wings, see 0007 of translation). 
.
Claim 40, 43, 44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere (WO 2010/115853A2) in view of Cochran et al. (US 5116216) and Ariyasu (JP 2003176403) as applied to claim 1 above and in further view of Matsen et al. (US 9314975).
The teachings of Cavaliere, Cochran et al. and Ariyasu as applied to claim 1 are as stated above. 
Cavaliere, Cochran et al. and Ariyasu fail to teach cooling the die by driving a coolant into the die as required by claim 40 or activating a heater within the die as required by claim 43. 
Matsen et al. discloses a process for forming compression-molded components (see abstract). The process comprises heating thermoplastic pre-forms and applying molding pressure to form a component (see abstract). Matsen et al. further teaches induction coils can extend through the dies in order to form an induction heater to heat the dies to the desired temperatures (see col. 4, lines 28-36). Matsen et al. further teaches after consolidating and molding the part is cooled using a cooling system (See col. 5, lines 12-29). The cooling system (14) comprises of flowing a cooling medium through the die (See Fig. 1A, col. 5, lines 12-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the molding and cooling system described in Matsen et al. One would have been motivated to do so since Cavaliere does not give a full description of the device used while Matsen et al. discloses an operable device used to mold/consolidate thermoplastic materials as well as cooling. 
As to claim 44, Matsen et al. discloses driving the die to mate a projection of the die with a recess of the mandrel (see Fig. 1). 
As to claim 47, Matsen et al. teaches operating an actuator that applied pressure to the part (see col. 11, lines 4-21).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715